                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS




    IN RE YASMIN AND YAZ                         3:09-MD-02100-DRH-CJP
 (DROSPIRENONE) MARKETING,
                                                      MDL No. 2100
SALES PRACTICES AND RELEVANT
PRODUCTS LIABILITY LITIGATION                     Judge David R. Herndon

                                            Civil Action No.: 3:11-cv-13465-DRH-
                                                             PMF


WALTER HAMILTON and DIANNA
HAMILTON, Individually and as Legal
Guardians of the Person and Estate of
KAITLIN HAMILTON, an incapacitated
person,

        Plaintiffs,

vs.

BAYER HEALTHCARE
PHARMACEUTICALS, INC., BAYER
PHARMA AG, BAYER CORPORATION,
BAYER HEALTHCARE LLC, BAYER
HEALTHCARE AG and BAYER AG,

        Defendants.




          AGREED AND STIPULATED CONFIDENTIALITY ORDER



      The parties to this Agreed Confidentiality Order have agreed to the terms of
                                        1
this Order; accordingly, it is ORDERED:

      1.    Scope. All materials produced or adduced in the course of discovery,

including initial disclosures, responses to discovery requests, deposition testimony

and exhibits, and information derived directly therefrom (hereinafter collectively

“documents”), which Intervenor/Counterdefendant Mutual of Omaha Insurance

Company (“Mutual of Omaha”) or Plaintiffs Walter Hamilton and Dianna Hamilton,

individually and as Legal Guardians of the Person and Estate of Kaitlin Hamilton,

an incapacitated person (“Plaintiffs”), may designate as being confidential

(pursuant to paragraph 2 below) shall be subject to this Order concerning

Confidential Information as defined below. This Order is subject to the Local

Rules of this District and the Federal Rules of Civil Procedure on matters of

procedure and calculation of time periods. This Order does not relate to

documents produced by any Bayer entity in this MDL litigation. All documents

produced by any Bayer entity in the MDL remain subject to MDL Case

Management Order No. 7 (Doc. 291).

       2.    Confidential Information. As used in this Order, “Confidential

Information” means information designated as “CONFIDENTIAL-SUBJECT TO

PROTECTIVE ORDER” by the producing party that falls within one or more of the

following categories: (a) information prohibited from disclosure by statute; (b)

information that reveals trade secrets; (c) research, technical, commercial or


                                         2
financial information that the party has maintained as confidential; (d) medical

information concerning any individual; (e) personal identity information; (f)

income tax returns (including attached schedules and forms), W-2 forms and

1099 forms; or (g) personnel, employment or benefits and insurance records of a

person who is not a party to the case.           Information or documents that are

available to the public may not be designated as Confidential Information.

      3.       Designation.

               (a)      A party may designate a document as Confidential Information

for protection under this Order by placing or affixing the words “CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER” on the document and on all copies in a

manner that will not interfere with the legibility of the document. As used in this

Order, “copies” includes electronic images, duplicates, extracts, summaries or

descriptions     that    contain   the   Confidential   Information.   The   marking

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to

or at the time of the documents are produced or disclosed. Applying the marking

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not

mean that the document has any status or protection by statute or otherwise

except to the extent and for the purposes of this Order. Any copies that are made

of any documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” shall also be so marked, except that indices, electronic databases or lists

of documents that do not contain substantial portions or images of the text of
                                            3
marked documents and do not otherwise disclose the substance of the

Confidential Information are not required to be marked.

              (b)   The designation of a document as Confidential Information is

a certification by an attorney or a party appearing pro se that the document

contains Confidential Information as defined in this order.

      4.      Depositions. Unless all parties agree on the record at the time the

deposition testimony is taken, deposition testimony taken in this case so

designated by a party as being Confidential Information (as defined in paragraph 2

above) shall be treated as Confidential Information until the expiration of the

following: No later than the thirtieth day after the transcript is delivered to any

party or the witness, and in no event later than 60 days after the testimony was

given. Within this time period, a party may serve a Notice of Designation to all

parties of record as to specific portions of the testimony that are designated

Confidential Information, and thereafter only those portions identified in the

Notice of Designation shall be protected by the terms of this Order. The failure to

serve a timely Notice of Designation shall waive any designation of testimony taken

in that deposition as Confidential Information, unless otherwise ordered by the

Court.

         5.   Protection of Confidential Material.

              (a)   General Protections. Confidential Information shall not be

used or disclosed by the parties, counsel for the parties or any other persons
                                        4
identified in subparagraph (b) for any purpose whatsoever other than in this

litigation, including any appeal thereof.

             (b)   Limited Third-Party Disclosures.      The parties and counsel

for the parties shall not disclose or permit the disclosure of any Confidential

Information to any third person or entity except as set forth in subparagraphs (1)-

(9). Subject to these requirements, the following categories of persons may be

allowed to review Confidential Information:

             (1)   Counsel. Counsel for the parties and employees of counsel
                   who have responsibility for the action;

             (2)   Parties. Individual parties and employees of a party but only
                   to the extent counsel determines in good faith that the
                   employee’s assistance is reasonably necessary to the conduct
                   of the litigation in which the information is disclosed;

             (3)   The Court and its personnel;

             (4)   Court Reporters and Recorders.           Court reporters and
                   recorders engaged for depositions;

             (5)   Contractors. Those persons specifically engaged for the
                   limited purpose of making copies of documents or organizing
                   or processing documents, including outside vendors hired to
                   process electronically stored documents;

             (6)   Consultants and Experts. Consultants, investigators, or
                   experts employed by the parties or counsel for the parties to
                   assist in the preparation and trial of this action but only after
                   such persons have completed the certification contained in
                   Attachment A, Acknowledgment of Understanding and
                   Agreement to Be Bound;

             (7)   Witnesses at depositions. During their depositions, witnesses
                   in this action to whom disclosure is reasonably necessary.
                                            5
                   Witnesses shall not retain a copy of documents containing
                   Confidential Information, except witnesses may receive a copy
                   of all exhibits marked at their depositions in connection with
                   review of the transcripts. Pages of transcribed deposition
                   testimony or exhibits to depositions that are designated as
                   Confidential Information pursuant to the process set out in
                   this Order must be separately bound by the court reporter and
                   may not be disclosed to anyone except as permitted under this
                   Order.

            (8)    Author or recipient. The author or recipient of the document
                   (not including a person who received the document in the
                   course of litigation);

            (9)    Mediators and/or facilitators; and

            (10)   Others by Consent. Other persons only by written consent of
                   the producing party or upon order of the Court and on such
                   conditions as may be agreed or ordered.

            (c)    Control of Documents. Counsel for the parties shall make

     reasonable efforts to prevent unauthorized or inadvertent disclosure of

     Confidential Information. Counsel shall maintain the originals of the forms

     signed by persons acknowledging their obligations under this Order for a

     period of three years after the termination of the case.

      6.    Inadvertent Failure     to Designate.       An inadvertent failure to

designate a document as Confidential Information does not, standing alone, waive

the right to so designate the document; provided, however, that a failure to serve

a timely Notice of Designation of deposition testimony as required by this Order,

even if inadvertent, waives any protection for deposition testimony. If a party

designates a document as Confidential Information after it was initially produced,
                                        6
the receiving party, on notification of the designation, must make a reasonable

effort to assure that the document is treated in accordance with the provisions of

this Order.     No party shall be found to have violated this Order for failing to

maintain the confidentiality of material during a time when that material has not

been designated Confidential Information, even where the failure to so designate

was inadvertent and where the material is subsequently designated Confidential

Information.

      7.       Filing of Confidential Information. This Order does not, by itself,

authorize or permit the filing of any document under seal. Any party wishing to

file a document designated as Confidential Information in connection with a

motion, brief or other submission to the Court must comply with all applicable

local rules and this Court’s standing orders.

      8.       No Greater Protection of Specific Documents. Except on privilege

grounds not addressed by this Order, no party may withhold information from

discovery on the ground that it requires protection greater than that afforded by

this Order unless the party moves for an order providing such special protection.

      9.       Challenges by a Party to Designation as Confidential Information.

The designation of any material or document as Confidential Information is

subject to challenge by any party. The following procedure shall apply to any

such challenge.

               (a)   Meet and Confer.        A party challenging the designation of
                                         7
Confidential Information must do so in good faith and must begin the process by

conferring directly with counsel for the designating party.      In conferring, the

challenging party must explain the basis for its belief that the confidentiality

designation was not proper and must give the designating party an opportunity to

review the designated material, to reconsider the designation, and, if no change in

designation is offered, to explain the basis for the designation. The designating

party must respond to the challenge within five (5) business days.

              (b)     Judicial Intervention. A party that elects to challenge a

confidentiality     designation may file and serve a motion that identifies the

challenged material and sets forth in detail the basis for the challenge. Each such

motion must be accompanied by a competent declaration that affirms that the

movant has complied with the meet and confer requirements of this procedure.

The burden of persuasion in any such challenge proceeding shall be on the

designating party.      Until the Court rules on the challenge, all parties shall

continue to treat the materials as Confidential Information under the terms of

this Order.

      10.     Action by the Court.   Applications to the Court for an order relating

to materials or documents designated Confidential Information shall be by

motion. Nothing in this Order or any action or agreement of a party under this

Order limits the Court’s power to make orders concerning the disclosure of

documents produced in discovery or at trial.
                                         8
      11.     Use of Confidential Documents or Information at Trial. Nothing

in this Order shall be construed to affect the use of any document, material, or

information at any trial or hearing. A party that intends to present or that

anticipates that another party may present Confidential Information at a hearing

or trial shall bring that issue to the Court’s and parties’ attention by motion or in a

pretrial memorandum without disclosing the Confidential Information. The Court

may thereafter make such orders as are necessary to govern the use of such

documents or information at trial.

      12.    Confidential Information Subpoenaed or Ordered Produced in
             Other Litigation.

             (a)    If a receiving party is served with a subpoena or an order

issued in other litigation that would compel disclosure of any material or

document designated in this action as Confidential Information, the receiving party

must so notify the designating party, in writing, immediately and in no event more

than seven court days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

              (b)   The receiving party also must immediately inform in writing

the party who caused the subpoena or order to issue in the other litigation that

some or all of the material covered by the subpoena or order is the subject of this

Order. In addition, the receiving party must deliver a copy of this Order promptly

to the party in the other action that caused the subpoena to issue.

                                          9
             (c)    The purpose of imposing these duties is to alert the interested

persons to the existence of this Order and to afford the designating party in this

case an opportunity to try to protect its Confidential Information in the court

from which the subpoena or order issued. The designating party shall bear the

burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing

or encouraging a receiving party in this action to disobey a lawful directive from

another court. The obligations set forth in this paragraph remain in effect while

the party has in its possession, custody or control Confidential Information by the

other party to this case.

      13.    Challenges by Members of the Public to Sealing Orders. A party or

interested member of the public has a right to challenge the sealing of particular

documents that have been filed under seal, and the party asserting confidentiality

will have the burden of demonstrating the propriety of filing under seal.

      14.    Obligations on Conclusion of Litigation.

            (a)        Order Continues in Force.       Unless otherwise agreed or

ordered, this Order shall remain in force after dismissal or entry of final judgment

not subject to further appeal.

            (b)    Obligations at Conclusion of Litigation. Within sixty-three

days after dismissal or entry of final judgment not subject to further appeal, all

Confidential Information and documents marked “CONFIDENTIAL - SUBJECT
                                        10
TO PROTECTIVE ORDER” under this Order, including copies as defined in ¶ 3(a),

shall be returned to the producing party unless: (1) the document has been

offered into evidence or filed without restriction as to disclosure; (2) the parties

agree to destruction to the extent practicable in lieu of return; or (3) as to

documents bearing the notations, summations, or other mental impressions of the

receiving party, that party elects to destroy the documents and certifies to the

producing party that it has done so.

            (c)    Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel

may retain (1) attorney work product, including an index that refers or relates to

designated Confidential Information so long as that work product does not

duplicate verbatim substantial portions of Confidential Information, and (2) one

complete set of all documents filed with the Court including those filed under seal.

Any retained Confidential Information shall continue to be protected under this

Order. An attorney may use his or her work product in subsequent litigation,

provided that its use does not disclose or use Confidential Information.

             (d)    Retention for File Maintenance. Notwithstanding the above

requirements to return or destroy documents, Defendant Principal Life Insurance

Company may retain all documents designated Confidential Information so long as

they are required to be maintained for business and regulatory purposes.


                                        11
            (e)    Deletion of Documents filed under Seal from Electronic

Case Filing (ECF) System.      Filings under seal shall be deleted from the ECF

system only upon order of the Court.

      15.   Order Subject to Modification. This Order shall be subject to

modification by the Court on its own initiative or on motion of a party or any

other person with standing concerning the subject matter.

      16.   No Prior Judicial Determination. This Order is entered based on

the representations and agreements of the parties and for the purpose of

facilitating discovery. Nothing herein shall be construed or presented as a judicial

determination that any document or material designated Confidential Information

by counsel or the parties is entitled to protection under Rule 26(c) of the Federal

Rules of Civil Procedure or otherwise until such time as the Court may rule on a

specific document or issue.

      17.   Persons Bound. This Order shall take effect when entered and shall

be binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

      IT IS SO ORDERED.

                                                      Judge Herndon
                                                      2018.10.27
                                                      07:47:33 -05'00'
                                             United States District Judge
                                        12
WE SO MOVE                                  WE SO MOVE
and agree to abide by the                   and agree to abide by
the terms of this Order                     terms of this Order



/s/R. Ryan Deligans (with consent)               /s/ Edna S. Kersting

Signature                                   Signature



R. Ryan Deligans                            Edna S. Kersting

Printed Name                                Printed Name

Counsel for Plaintiffs Walter               Counsel for
Hamilton and Dianna Hamilton,               Intervenor/Counterdefendant Mutual
individually and as legal guardians         of Omaha Insurance Company
of the person and estate of Kaitlin
Hamilton, an incapacitated person

Dated: October 25, 2018                     Dated: October 25, 2018

WE SO MOVE
and agree to abide by the terms of this Order


/s/Katherine M. Swift (with consent)

Katherine M. Swift

Printed Name

Counsel for Defendants Bayer Healthcare Pharmaceuticals Inc.
and Bayer Pharma AG


Dated: October 25, 2018




                                       13
                                 ATTACHMENT A


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS


    IN RE YASMIN AND YAZ                        3:09-MD-02100-DRH-CJP
 (DROSPIRENONE) MARKETING,
                                                      MDL No. 2100
SALES PRACTICES AND RELEVANT
PRODUCTS LIABILITY LITIGATION                    Judge David R. Herndon

                                          Civil Action No.: 3:11-cv-13465-DRH-
                                                           PMF


WALTER HAMILTON and DIANNA
HAMILTON, Individually and as Legal
Guardians of the Person and Estate of
KAITLIN HAMILTON, an incapacitated
person,

         Plaintiffs,

vs.

BAYER HEALTHCARE
PHARMACEUTICALS, INC., BAYER
PHARMA AG, BAYER CORPORATION,
BAYER HEALTHCARE LLC, BAYER
HEALTHCARE AG and BAYER AG,

         Defendants.


                            ACKNOWLEDGEMENT AND
                            AGREEMENT TO BE BOUND

      The     undersigned   hereby   acknowledges     that   he/she   has   read   the

Confidentiality Order dated _                 in the above-captioned action and

attached hereto, understands the terms thereof, and agrees to be bound by its

terms.

      The undersigned submits to the jurisdiction of the United States District

Court for the Northern District of Illinois in matters relating to the Confidentiality
Order and understands that the terms of the Confidentiality Order obligate

him/her to use materials designated as Confidential Information in accordance

with the Order solely for the purposes of the above-captioned action, and not to

disclose any such Confidential Information to any other person, firm or concern.

      The undersigned acknowledges that violation of the Confidentiality Order may

result in penalties for contempt of court.




 Name:

 Job Title:

 Employer:

 Business Address:




 Date:
                                 Signature
